Case 1:20-cv-00071-CMA-NRN Document 31 Filed 07/08/20 USDC Colorado Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

   Civil Case Number: 1:20-cv-00071-CMA-NRN

    DAVID KATT, on behalf of himself
    and all others similarly situated,

                             Plaintiff,
           -against-

   ANB BANK,

                             Defendant.

          JOINT DISMISSAL OF PLAINTIFF’S ENTIRE ACTION AND
                           CLASS CLAIMS


       Plaintiff David Katt, on behalf of himself and all others similarly situated

   individuals, hereby dismisses United States District Court, for the District of

   Colorado, Case No. 1:20-cv-00071-CMA-NRN, and all issues and aspects of the

   entire action. This dismissal for David Katt is with prejudice and concludes all

   issues between Plaintiff and Defendant ANB Bank. Plaintiff also dismisses the

   entire class claims, without prejudice, as required. Plaintiff and Defendant ANB

   Bank respectfully request the Court issue an Order affirming these dismissals.
   Dated: July 8, 2020

   /s/ Ari Marcus
   Ari Marcus, Esq.
   MARCUS & ZELMAN, LLC
   701 Cookman Avenue, Suite 300
   Asbury Park, New Jersey 07712
   Telephone: (732) 695-3282
   Fax: (732) 298-6256
   Email: Ari@MarcusZelman.com
   Attorneys for Plaintiff David Katt,
   on behalf of himself and all others similarly situated
Case 1:20-cv-00071-CMA-NRN Document 31 Filed 07/08/20 USDC Colorado Page 2 of 4




    /s/ J. David Bournazian
    J. David Bournazian, Esq.
    K&L GATES LLP
    1 Park Plaza Twelfth Floor
    Irvine, CA 92614
    Telephone: (949) 253-0900
    Fax: (949) 253-0902
    Email: David.Bournazian@KLGates.com
    Attorneys for Defendant ANB Bank




                                       2
                                                                     July 8, 2020
Case 1:20-cv-00071-CMA-NRN Document 31 Filed 07/08/20 USDC Colorado Page 3 of 4




                           SIGNATURE ATTESTATION
        I hereby attest that all other signatories listed, and on whose behalf the filing
  is submitted, concur in this Joint Dismissal of Plaintiff’s Entire Action and Class
  Claims and authorized the filing of this document with the use of their electronic
  signatures.

                                                       /s/ J. David Bournazian




                                            3
                                                                                  July 8, 2020
Case 1:20-cv-00071-CMA-NRN Document 31 Filed 07/08/20 USDC Colorado Page 4 of 4




                           CERTIFICATE OF SERVICE

        I hereby certify that on this 8th Day of July 2020, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system which will send
  notification of such filing to the following email addresses:

                                   ari@marcuszelman.com

                                   lori@marcuszelman.com

                                yzelman@marcuszelman.com


                                                              /s/J. David Bournazian
                                                              J. David Bournazian, Esq.




                                            4
                                                                                 July 8, 2020
